Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 December 2020 has been entered.

  CLAIMS UNDER EXAMINATION
Claims 12, 44-46, 51-61 and 64-66 are pending and have been examined on their merits.
     PRIORITY
The Applicant claims priority to EP08450198.0, filed on 18 December 2008. Certified copies have been received.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


In claim 12 please replace the phrase “that includes irradiation with at least 10 Gy” with -- that includes irradiation with at least 60 Gy –

In claim 61 please replace “wherein before or during the course of cultivation, the PBMCs are subjected to a stress inducing condition” with -- wherein before or during the course of cultivation, the PBMCs are subjected to a stress inducing condition that includes irradiation with at least 60 Gy --

In claim 65 please replace “the PBMCs are subjected to irradiation with at least 10 Gy” with -- the PBMCs are subjected to irradiation with at least 60 Gy –

Please cancel claims 51-52 and 64.

The following is an Examiner’s statement of reasons for allowance:
Naughton discloses a conditioned cell culture medium that may be used in topical administrations (Abstract). Naughton teaches "the conditioned medium of the invention is used in wound healing…and used in topical applications" (See Column 5, lines 37-43). Naughton teaches obtaining conditioned medium from fibroblasts (column 6, line 39). Naughton teaches the conditioned media is used to promote wound and burn 
Naughton does not teach or suggest cultivating PBMCs comprising T cells, B cells, NK cells, and monocytes obtained by Ficoll density gradient centrifugation, and subjecting the PBMCs to irradiation with at least 60 Gy, Naughton does not teach applying a topical preparation comprising the culture supernatant obtained by said cultivation of PBMCs. While Naughton teaches a conditioned medium comprising VEGF, TGF-β and EGF, there is no indication the medium contains the factors at the concentrations disclosed in the Affidavit filed on 03 May 2019 or that it exhibits the angiogenic effects disclosed in the Affidavit filed on 25 March 2020.

CONCLUSION
Claims 12, 44-46, 53-61 and 65-66 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST. If 

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  


/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653